DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barrett et al. (US20210107623A1) in view of Fanucci et al. (US20090126288A1).
	Barrett et al., in figures 2, and 4-6 teaches (cl.1) a rotating machine system comprising: a rotating machine 30; a housing 10 including an inner surface (not numbered), the housing surrounding at least a portion of the rotating machine, the inner surface of the housing being spaced from the rotating machine such that a space is defined therebetween; and one or more wires 60 being positioned in the space and being operatively connected to the rotating machine and to the inner surface of the housing, (cl.2) the one or more wires 60 are connected to at least one of the rotating machine and the inner surface of the housing by one or more fasteners 100, (cl.3) the one or more elastic wires are stretched to a quasi-zero stiffness regime (see paragraph [0018]-[0019]), (cl.4) the one or more wires are operatively connected in tension between the rotating machine and the housing (see pictures), (cl.5)  the one or more wires 60 are arranged in a row in a circumferential direction about the rotating machine, (cl.8) the one or more wires 60 are arranged in an alternating arrangement in a circumferential direction about the rotating machine (see paragraph [0036]), (cl.9) the one or more wires are distributed non-uniformly in a circumferential direction about the rotating machine (see paragraphs [0022] – [0024]), (cl.10) the one or more elastic wires are distributed with a greater concentration in a lower region of the space than in an upper region of the space (see paragraph [0024]), (cl.11) the rotating machine is suspended in the housing by the one or more elastic wires (see fig.2), (cl.12) a rotating machine system, comprising: a rotating machine 30; a housing 10 including an inner surface, the housing surrounding at least a portion of the rotating machine, the inner surface of the housing being spaced from the rotating machine such that a space is defined therebetween (see fig.2); and one or more wires being positioned in the space and being operatively connected in tension to the rotating machine and to the inner surface of the housing and being stretched to a quasi-zero stiffness regime (see paragraph [0018]-[0019]), (cl.13) the one or more wires are connected to at least one of the rotating machine and the inner surface of the housing by one or more fasteners 100, (cl.14) the one or more wires are arranged in a row in a circumferential direction about the rotating machine (see fig.2), (cl.17) the one or more wires are arranged in an alternating arrangement in a circumferential direction about the rotating machine (see paragraph [0036]), (cl.18) the one or more wires are distributed non-uniformly in a circumferential direction about the rotating machine (see paragraphs [0022] – [0024]), (cl.19) the one or more wires are distributed with a greater concentration in a lower region of the space between the rotating machine and the housing than in an upper region of the space between the rotating machine and the housing (see paragraph [0024]), (cl.20) the rotating machine is suspended in the housing by the one or more wires (see fig.2).
Regarding claims 1-5, 8-14, and 17-20, Barrett et al. don’t teach the wire being a super elastic wire. 
Regarding claims 6 and 15,  Barrett et al. don’t teach the one or more super elastic wires is a plurality of super elastic wires, and wherein the plurality of super elastic wires are arranged substantially radially relative to an axis of rotation of the rotating machine.
Regarding claims 7 and 16, Barrett et al. don’t teach the one or more super elastic wires is a plurality of super elastic wires, wherein the plurality of super elastic wires are arranged in a plurality of rows, and wherein the plurality of rows are spaced from each other along an axis of rotation of the rotating machine. 
Fanucci et al., in figures 1-18, teaches shock and vibration isolator device has one or more connecting elements of a superelastic shape memory alloy composite material extending between a base member, configured to mount to a structure or ground, and a mounting member, configured to support equipment or machinery. The superelastic shape memory alloy composite material is formed of a plurality of superelastic wires embedded in an elastomeric matrix material.
Regarding claims 6 and 15, Fanucci et al. teach the one or more super elastic wires is a plurality of super elastic wires 18, and wherein the plurality of super elastic wires are arranged substantially radially relative to an axis of rotation of the rotating machine (see fig.1).
Regarding claims 7 and 16, the one or more super elastic wires 18 is a plurality of super elastic wires, wherein the plurality of super elastic wires are arranged in a plurality of rows, and wherein the plurality of rows are spaced from each other along an axis of rotation of the rotating machine (see fig.1).
	Since Barrett et al. and Fanucci et al. are analogous art, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Barrett et al. with the super elastic wire as taught by Fanucci et al. for the purpose of providing a shock and vibration isolator device that do not require the application of heat to recover their initial shape, provide the combination of large elastic strain capability, excellent low and high cycle fatigue, excellent corrosion resistance, and high non-frequency or non-amplitude dependent energy dissipation per unit mass of material.

	Prior Art
Prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure and consist of eight patent publications.
US11,021,998B2, US20170009601A1, DE102010003594A1, US20080181763A1, US20060101803A1, US20060101807A1, US6,796,408B2, and US6,290,037B1 cited to show a super elastic isolator.

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGOR KERSHTEYN whose telephone number is (571) 272-4817.  The examiner can normally be reached on Mon.-Fri. 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571)270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IGOR KERSHTEYN/
Primary Examiner, Art Unit 3745